Exhibit 10.2

January 12, 2009

Anthony J. Puglisi

17 Peppermill Lane

Dix Hills, New York 11746

Dear Mr. Puglisi,

This letter agreement sets forth our agreement as to your continued performance
of services as an independent contractor following the February 12, 2009 date of
termination (the “Date of Termination”) of your employment with MidOcean SBR
Holdings, LLC (“MidOcean”) and Sbarro, Inc. (the “Company” and, together with
MidOcean, “Sbarro”).

During the period from the Date of Termination to April 15, 2009 (the “Advisory
Period”), you agree to make yourself available during normal business hours to
perform the following services (the “Advisory Services”) at the Company’s
reasonable request:

 

  •  

assist in the completion of the Company’s audit for the fiscal year ended
December 28, 2008;

 

  •  

assist in the completion of the Company’s Annual Report on Form 10-K for the
fiscal year ended December 28, 2008; and

 

  •  

assist in other transition tasks to be mutually agreed upon, if any.

It is the expectation of the parties hereto that the level of services to be
provided by you in connection with the performance of the Advisory Services will
be more than 50% of the average level of services provided by you as an employee
of Sbarro during the thirty-six month period prior to the Date of Termination.
In consideration of your agreement to provide the Advisory Services as
aforesaid, the Company will (i) pay you an aggregate amount of $93,333 in equal
installments of $31,111 on each of February 27, 2009, March 13, 2009 and
March 27, 2009 and (ii) during the Advisory Period, continue to provide you with
your medical benefits (at the Company’s expense) as in effect on the Date of
Termination. In addition, Sbarro will reimburse you for all reasonably incurred
expenses and costs actually incurred by you in connection with rendering the
Advisory Services hereunder upon the submission of the appropriate documentation
to Sbarro. Your entitlement to reimbursement of such expenses and costs pursuant
hereto shall in no way affect your rights to be indemnified and/or advanced
expenses in accordance with the Amended and Restated Limited Liability Agreement
of MidOcean, dated as of January 31, 2007, the Company’s corporate documents,
any applicable insurance policy or the Indemnification Agreement dated as of
January 31, 2007 between you and Sbarro, which Indemnification Agreement shall,
notwithstanding anything to the contrary contained therein, cover you in your
capacity as an independent contractor to Sbarro under this letter agreement and
the provision by you of Advisory Services during the Advisory Period.

Notwithstanding any other provision in this letter agreement, the other letter
agreement dated the date hereof between you and Sbarro or the Employment
Agreement dated as of January 31, 2007 between Sbarro and you to the contrary,
all expenses eligible for reimbursement hereunder and



--------------------------------------------------------------------------------

thereunder shall be paid to you promptly in accordance with Sbarro’s customary
practices applicable to the reimbursement of expenses of such type, but in any
event by no later than December 31 of the calendar year following the calendar
year in which such expenses were incurred.

You acknowledge that during the Advisory Period you will be an independent
contractor and not an employee of Sbarro. You will be responsible for paying
federal, state and local income taxes, penalties and interest applicable to any
of the payments or benefits provided hereunder, and no taxes will be deducted
from the amounts paid to you under this letter agreement. In addition, except as
set forth above with respect to medical benefits, as an independent contractor,
you are not eligible for, and will not accrue or receive, any employee benefits,
including but not limited to insurance benefits, vacation, holidays and/or
pension benefits, under this letter agreement.

This letter agreement shall be binding upon and shall inure to the benefit of
the parties and their respective successors, heirs, executors and legal
representatives. Additionally, this letter agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to conflicts of law principles.

[Remainder of Page Intentionally Left Blank.]

 

2



--------------------------------------------------------------------------------

Please acknowledge your acceptance with the terms of this letter agreement by
signing below.

 

Sincerely,

MIDOCEAN SBR HOLDINGS, LLC

 

By:

  /s/ Stuart Steinberg      

Name:  Stuart Steinberg

Title:    General Counsel and Secretary

SBARRO, INC.  

By:

  /s/ Stuart Steinberg      

Name:  Stuart Steinberg

Title:    General Counsel and Secretary

Acknowledged and agreed, by

/s/ Anthony J. Puglisi

Anthony J. Puglisi